Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
The present office action represents the first action on the merits.
Claims 1-20 are pending.

Priority
This application claims priority to U.S. Provisional Patent Application No. 63/004,885 dated 03 April 2020.
	
Information Disclosure Statement
The Information Disclosure Statement(s) (lDS) submitted on 08 June 2020 is/are in compliance with the provisions of 37 CFR 1.97 and has/have been fully considered by the Examiner.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(I) because the following figure(s) is/are unreadable and/or are unsatisfactory for reproduction:
Fig. 4-6
The drawings are further objected to as failing to comply with 37 CFR 1.84(g) because following figure(s) do not conform to the margin requirements (note that the margin requirement includes text): 
One inch (1”) left margin - Fig. 1-3, 7;
One inch (1”) top margin – Fig. 1-8;
Five eighths inch (5/8”) right margin – Fig. 1-3, 7, 8.
The drawings are further objected to as failing to comply with 37 CFR 1.84(p)(3) because following figure(s) contain text that is smaller than the permissible limit of 1/8”: 
Fig. 4-6.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
	

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Claims 1 and 13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites a system and computer-readable medium (“CRM”) for pharmacy remote verification.
The limitations of (Claim 13 being representative) receive a set of prescription fill information for remote verification for a plurality of prescriptions; create an ordered list of prescriptions of the set of the prescription fill information based on an urgency of the prescriptions such that a most urgent prescription is ordered first for review; receive a request message to review a prescription; after receiving the request message, cause the first ordered prescription including the related prescription fill information to be displayed; receive a verified message or an unverified message; if the verified message is received, store a verified indication to the prescription fill information of the verified prescription and transmit a verified message causing indication that the respective prescription is verified and available to convey to an associated patient; and if the unverified message is received, store an unverified indication to the prescription fill information of the unverified prescription and transmit a notification message causing indication of at least one reason why the respective prescription cannot be verified, as drafted, is a process that, under the broadest reasonable interpretation, covers a method of organizing human activity (i.e., managing personal behavior including following rules or instructions) but for recitation of generic computer components. 
That is, other than reciting a system implemented by a data processor or a CRM (computer), the claimed invention amounts to managing personal behavior or interaction between people. For example, but for the local pharmacy processor having a local pharmacy database and remote verification server having a remote pharmacy database (Claim 1) or the pharmacy remote verification apparatus storing non-transitory computer-readable instructions (Claim 13), this claim encompasses steps a person or persons would take to verify a prescription in the identified abstract idea, supra. The Examiner notes that “method of organizing human activity” includes a person’s interaction with a computer (see October 2019 Update: Subject Matter Eligibility at Pg. 5). If a claim limitation, under its broadest reasonable interpretation, covers managing personal behavior or interactions between people but for the recitation of generic computer components, then it falls within the “method of organizing human activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claims recite the additional elements of the local pharmacy processor having a local pharmacy database and remote verification server having a remote pharmacy database (Claim 1) or the pharmacy remote verification apparatus storing non-transitory computer-readable instructions and a local pharmacy processor (Claim 13) that implements the identified abstract idea. The local pharmacy processor, remote verification server, and remote verification apparatus are either not described by the applicant or are recited at a high-level of generality (i.e., a generic server performing a generic computer functions; see Spec. Para. 0054 describing the local processor as a generic computer) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim further recites the two additional elements of (1) a remote verifier device (computer, Spec. Para. 0009) and (2) a first and second network connection. The remote verifier device and network connections generally link the abstract idea to a particular technological environment or field of use. MPEP 2106.04(d)(I) indicates that generally linking an abstract idea to a particular technological environment or field of use cannot provide a practical application. Accordingly, even in combination, this additional element does not integrate the abstract idea into a practical application.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a local pharmacy database and remote verification server having a remote pharmacy database (Claim 1) or the pharmacy remote verification apparatus storing non-transitory computer-readable instructions and a local pharmacy processor (Claim 13) to perform the noted steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept (“significantly more”).
Also as discussed above with respect to integration of the abstract idea into a practical application, the additional elements of (1) a remote verifier device (computer, Spec. Para. 0009) and (2) a first and second network connection were determined to generally link the abstract idea to a particular technological environment or field of use. This has been re-evaluated under the “significantly more” analysis and has also been found insufficient to provide significantly more. MPEP 2106.05(A) indicates that generally linking an abstract idea to a particular technological environment or field of use cannot provide significantly more. Accordingly, even in combination, this additional element does not provide significantly more. As such the claim is not patent eligible.	
Claims 2-12 and 14-20 are similarly rejected because they either further define/narrow the abstract idea and/or do not further limit the claim to a practical application or provide as inventive concept such that the claims are subject matter eligible even when considered individually or as an ordered combination. Claim(s) 2, 3 merely describe(s) the content of the fill information. Claim(s) 4 merely describe(s) the information concerning the unverifiable option. Claim(s) 5, 7 merely describe(s) additional transmitted data. Claim(s) 6 merely describe(s) when prescription fill information is transmitted. Claim(s) 8 merely describe(s) changing the urgency based on determined data. Claim(s) 9 merely describe(s) receiving data and transmitting data accordingly. Claim(s) 10 merely describe(s) receiving data and removing data accordingly. Claim(s) 11 merely describe(s) the types of network connections. Claim(s) 12 merely describe(s) outputting data to be display. Claim(s) 14 merely describe(s) receiving and transmitting additional data. Claim(s) 15 merely describe(s) removing data and transmitting data accordingly. Claim(s) 16 merely describe(s) how data is displayed. Claim(s) 17 merely describe(s) receiving and transmitting additional data based on authentication. Claim(s) 18 merely describe(s) the additional data. Claim(s) 19 merely describe(s) determining additional data and preventing a prescription from being on the ordered last based on the determination. Claim(s) 20 merely describe(s) receiving additional fill information and including it in the ordered list.
Claim(s) 12 also includes the additional element of a medical cabinet and the optional additional element of unlocking a compartment of a cabinet. Under the practical application analysis, the medical cabinet merely generally links the abstract idea to a particular technological environment or field of use while unlocking the cabinet represents extra-solution activity. Under the significantly more analysis, the medical cabinet merely generally links the abstract idea to a particular technological environment or field of use while the prior art of record indicates that unlocking the cabinet is well-understood, routine, and conventional in the field (see US 2018/0225422 to Feldman at Abstract; see US 2003/0120384 to Haitin at Para. 0046, 0123). The Examiner notes that there is no indication that the unlocking of the cabinet is any different than how cabinets are normally unlocked. Claim 16 also includes the additional element of a web browser that displays data. Under the practical application analysis and significantly more analysis, the web browser merely generally links the abstract idea to a particular technological environment or field of use.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-7,13-16, 19, and 20 is/are rejected under 35 U.S.C. § 103 as being unpatentable over Miller (U.S. Pre-Grant Patent Publication No. 2015/0261934) in view of Suwalski et al. (U.S. Pre-Grant Patent Publication No. 2007/0100662).

REGARDING CLAIM 1
Miller teaches the claimed pharmacy remote verification system comprising:
a local pharmacy database configured to store prescription fill information for a plurality of prescriptions; [Para. 0025, 0026 cloud storage storing all records.]
a local pharmacy processor communicatively coupled to the local pharmacy database [Fig. 1, Para. 0025 teaches a web-based platform which is interpreted to be implemented by a web server, as is known in the art (a local pharmacy processor).] and configured to receive the prescription fill information for storage in the local pharmacy database, [Para. 0028 script received] the local pharmacy processor being configured to transmit a set of the prescription fill information for remote verification contingent upon [Para. 0029 teaches that information for verification not sent until all data is collected.]
(i) receiving an indication of a remote verification mode being enabled, and [Para. 0029 teaches that the prescription images are submitted to the cloud storage, which is interpreted as an implicit indication of the need for verification (an indication of a remote verification mode being enabled).]
(ii) the set of the prescription fill information including images of a prescription preparation process; [Fig. 4, Para. 0029 teaches that the data sent for verification includes an image.]
[...] configured to store the set of the prescription fill information; [Para. 0025, 0026 cloud storage storing all records including the data to be verified.]
[...] via a network connection, [Para. 0032 teaches that the pharmacist accesses the data through a secure system network.] the remote verification server including at least one interface configured to provide a remote verifier device access for verification of the set of the prescription fill information, the remote verification server configured to: [Para. 0032 teaches that the pharmacist is provided information to verify using remote verification software (interpreted to be run on a verifier device, as is known in the art).]
arrange prescriptions of the set of the prescription fill information based on an urgency of the prescriptions such that a most urgent prescription is selected for review, [Fig. 4, Para. 0027 teaches that a queue of prescriptions is created for pharmacist verification. Fig. 4, Para. 0036 teaches that a “high-priority” verification is placed at the top of the queue.]
after receiving a request to review a prescription preparation, cause the most urgent, un-reviewed prescription including the corresponding prescription fill information to be displayed on the remote verifier device, [Fig. 4 teaches that the queue puts high priority first for review. Item 510, Fig. 5 teaches that the verification request includes the prescription.]
receive a verified message or an unverified message from the remote verifier device, [Para. 0060 Approval received from pharmacist (a verified message).]
if the verified message is received, [Para. 0060, 0062 teaches that the pharmacist may enter an approval (verified message) into the system.] store a verified indication to the prescription fill information of the verified prescription [Para. 0029 teaches that approvals or rejections are stored on the cloud server.] and transmit a verified message to the local pharmacy processor causing the local pharmacy processor to indicate the respective prescription is verified and available to convey to an associated patient, and [Para. 0029, 0062 teaches that the technician is alerted to approval.]
if the unverified message is received, [Para. 0060, 0061 teaches that the pharmacist may enter a rejection (unverified message) into the system.] store an unverified indication to the prescription fill information of the unverified prescription Para. 0029 teaches that approvals or rejections are stored on the cloud server.] and transmit an unverified message to the local pharmacy processor causing the local pharmacy processor to indicate [...] the prescription cannot be verified, preventing the respective prescription from being made available to the associated patient, and enabling the at least one reason to be corrected. [Para. 0029, 0061 teaches that the technician is alerted to rejection and starts making changes. A rejection by a pharmacist necessarily means that the prescription is prevented from being made available to the patient by law (as evidenced by Padmani at Para. 0013).]
Miller may not explicitly teach
a remote pharmacy database
a remote verification server communicatively coupled to the remote pharmacy database and communicatively coupled to the local pharmacy processor
However, a claim may be rendered obvious where the limiting function is that of making a set of prior-known elements separable, i.e., separating functionality into different elements. In this case, the limiting function is that of splitting prior-known elements and/or functionality into discrete elements; separating the functionality of one processor / database combination into two processor (server) / database combinations. As such, the recitation of separate processor (server) / database combinations would have been prima facie obvious to one of ordinary skill in the art at the time of filing. MPEP 2144.04.
Miller may not explicitly teach
at least one reason why the prescription cannot be verified
Suwalski at Para. 0074 teaches that is was known in the art of pharmaceutical dispensing, at the time of filing, to provide a reason why a filled prescription has been rejected 
at least one reason why the prescription cannot be verified [Suwalski at Para. 0074 teaches providing a reason for rejecting a filled prescription.]
Therefore, it would have been prima facie obvious to one of ordinary skill in the art of pharmaceutical dispensing, at the time of filing, to modify the remote prescription verification system of Miller to provide a reason why a filled prescription has been rejected as taught by Suwalski, with the motivation of continuous quality improvement which reduces patient medication errors (see Suwalski at Para. 0002).
The Examiner notes that “at least one reason why the prescription cannot be verified” appears to be non-functional descriptive information that does not functionally limit the claim; however, Suwalski has been cited for completeness.

REGARDING CLAIM 2
Miller/Suwalski teaches the claimed pharmacy remote verification system of Claim 1. Miller/Suwalski further teaches
wherein the prescription fill information includes at least one of a patient identifier, a medication identifier, a medication quantity identifier, a dosage identifier, an urgency identifier, a weight value, a medication shape identifier, a medication manufacturer indicator, a dosage form indicator, a color indicator, a marking indicator, a DEA code, an expiration date, medication directions, or at least one image of the prescription preparation process. [Miller at Fig. 5 teaches that the prescription includes the patient name, name of the drug, quantity, dosage, expiration date, directions on taking the medication, etc. The Examiner notes that only one of these are required by the claim.]

REGARDING CLAIM 3
Miller/Suwalski teaches the claimed pharmacy remote verification system of Claims 1 and 2. Miller/Suwalski further teaches
wherein the at least one image includes an image of medication in a medication container, an image of a medication container label, an image of a pill counter display, an image of a weight scale display, or an image of the medication showing a dosage or a name of the medication. [Miller at Fig. 5 teaches that an image of the medication and the filled container are displayed.]

REGARDING CLAIM 4
Miller/Suwalski teaches the claimed pharmacy remote verification system of Claim 1. Miller/Suwalski further teaches
wherein the at least one reason why the prescription cannot be verified includes at least one of an incorrect medication entry, an incorrect medication strength entry, an incorrect medication quantity entry, an incorrect directions entry, an incorrect patient data entry, an incorrect medication fill, an incorrect medication strength fill, an incorrect medication quantity fill, a dispenser over-count fill, or poor quality of at least one image. [Suwalski at Para. 0074 teaches that the reason(s) for rejecting a fill include incorrect drug and incorrect strength.] 

REGARDING CLAIM 5
Miller/Suwalski teaches the claimed pharmacy remote verification system of Claim 1. Miller/Suwalski further teaches
wherein the remote verification server is configured to transmit a reviewing message to the local pharmacy processor when the prescription fill information of the most urgent prescription related the local pharmacy processor is provided for verification to the remote verifier device. [Miller at Fig. 4 teaches that a review is high-priority (interpreted as the “most urgent prescription”).] 

REGARDING CLAIM 6
Miller/Suwalski teaches the claimed pharmacy remote verification system of Claim 1. Miller/Suwalski further teaches
wherein the local pharmacy processor is configured to transmit the set of the prescription fill information to the remote verification server if a number of prescriptions needing verification stored in the local pharmacy database exceeds a threshold. [Miller at Para. 0028, 0029 teaches that a prescription is sent to the web-based platform. The prescription represents a threshold of one, which is met.]

REGARDING CLAIM 7
Miller/Suwalski teaches the claimed pharmacy remote verification system of Claim 1. Miller/Suwalski further teaches
wherein the urgency includes at least one of a fill next indicator, an urgent importance indicator, a high importance indicator, a standard importance indicator, or a fill by date/time indicator. [Miller at Fig. 4, Para. 0036 teaches that the high-priority verification(s) is indicated by a symbol (interpreted as a high importance indicator).]


REGARDING CLAIM(S) 13
Claim(s) 13 is/are analogous to Claim(s) 1, thus Claim(s) 13 is/are similarly analyzed and rejected in a manner consistent with the rejection of Claim(s) 1. Miller/Suwalski further teaches
receive, from a remote verifier device via a second network connection, a request message to review a prescription; [Miller at Fig. 4 Para. 0035 teaches that the pharmacist accesses the prescription information using the Pharmacist Dashboard (interpreted as a request message, i.e., a request to view a particular prescription for verification.)] 
after receiving the request message, cause the first ordered prescription including the related prescription fill information to be displayed by the remote verifier device; [Miller at Fig. 5, Para. 0039 teaches that the prescription information and the filled prescription information are displayed.]

REGARDING CLAIM 14
Miller/Suwalski teaches the claimed pharmacy remote verification apparatus storing non-transitory computer-readable instructions of Claim 13. Miller/Suwalski may not explicitly teach
further comprising stored non-transitory computer-readable instructions, which when executed, cause the apparatus to:
receive, from the local pharmacy processor, a correction message that is in response to the notification message; [Miller at Para. 0060, 0061 teaches that upon receiving a rejection, a technician starts to correct changes. Para. 0029 teaches that the technician submits a filled prescription for review. The Examiner interprets (and as is known in the art) the technician to submit a rejected prescription in the same manner as an initial subscription and thus the submission of Para. 0029 is interpreted as a corrections message in response to a rejection notification.]
transmit at least some information from the correction message to the remote verifier device in relation to the unverified prescription; and [Miller at Para. 0029 teaches that the filled prescription is submitted to the pharmacist for review.]
receive, from the remote verifier device, the verified message or another unverified message. [Miller at Para. 0029, 0060-0062 teaches that filled prescriptions (interpreted to include any corrected rejections) are evaluated for approval / rejection.]

REGARDING CLAIM 15
Miller/Suwalski teaches the claimed pharmacy remote verification apparatus storing non-transitory computer-readable instructions of Claim 13. Miller/Suwalski further teaches
further comprising stored non-transitory computer-readable instructions, which when executed, cause the apparatus to:
remove the first ordered prescription from the ordered list; and [Miller at Para. 0029, 0060-0062 teaches that a filled prescription is either approved or rejected. Per Fig. 4, an approved prescription is no longer on the patient dashboard.]
transmit, to the local pharmacy processor, a verifying message indicative that the first ordered prescription is under review. [Miller at Fig. 4 Para. 0035 teaches that the pharmacist accesses the prescription information using the Pharmacist Dashboard (additionally interpreted as a verifying message, i.e., the request to view a particular prescription for verification indicates that the prescription is under review).]
The Examiner notes that these two limitations do not appear to be functionally tied to one another.

REGARDING CLAIM 16
Miller/Suwalski teaches the claimed pharmacy remote verification apparatus storing non-transitory computer-readable instructions of Claim 13. Miller/Suwalski further teaches
wherein the request message is received from a [...display...] of the remote verifier device, and [Miller at Fig. 4 Para. 0035 teaches that the pharmacist accesses the prescription information using the Pharmacist Dashboard which is displayed on the pharmacist’s display.]
wherein the first ordered prescription, including the related prescription fill information, is formatted for display in [...] the remote verifier device. [Miller at Fig. 5, Para. 0039 teaches that the prescription information and the filled prescription information are displayed, thus they are formatted for display.]
Miller may not explicitly teach “a web browser;” however, it would have been prima facie obvious to one of ordinary skill in the art at the time of the invention was made to combine the web browser of Suwalski with teaching of Miller since the combination of the two references is merely simple substitution of one known element for another producing a predictable result (KSR rationale B). Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself—that is, in the substitution of the web browser of Suwalski (see Suwalski at Para. 0060) as the means for display of data for the Pharmacist Dashboard of Miller. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.

REGARDING CLAIM 19
Miller/Suwalski teaches the claimed pharmacy remote verification apparatus storing non-transitory computer-readable instructions of Claim 13. Miller/Suwalski further teaches
further comprising stored non-transitory computer-readable instructions, which when executed, cause the apparatus to:
determine at least one prescription of the set of prescription fill information does not include at least one image; and [Miller at Para. 0029 teaches that a prescription for remote verification must contain a digital image therefor the system necessarily determines whether a prescription for verification does or does not include an image.]
prevent the determined at least one prescription from being included in the ordered list of prescriptions. [Miller at Para. 0029 teaches that a prescription that is transferred for remote verification must have a digital image of the label and drug dispensed (otherwise the remote pharmacist cannot check it), as such the prescriptions are necessarily prevented from being placed on the Pharmacist Dashboard without images.]

REGARDING CLAIM 20
Miller/Suwalski teaches the claimed pharmacy remote verification apparatus storing non-transitory computer-readable instructions of Claim 13. Miller/Suwalski further teaches
wherein the set of prescription fill information for the plurality of prescriptions is a first set of prescription fill information for a first plurality of prescriptions, and the local pharmacy processor is a first local pharmacy processor, [see Miller at Fig. 1, Para. 0021, 0028, etc. as described with respect to Claim 1.] 
Miller/Suwalski may not explicitly teach
further comprising stored non-transitory computer-readable instructions, which when executed, cause the apparatus to:
receive, from a second local pharmacy processor via a third network connection, a second set of prescription fill information for remote verification for a second plurality of prescriptions; and
create the ordered list of prescriptions for the first and second sets of the prescription fill information based on the urgency of the prescriptions such that the most urgent prescription is ordered first for review.
However, the noted features would have been prima facie obvious to one of ordinary skill in the art at the time of the invention in view of the teaching of Miller/Suwalski based on the duplication of parts rationale (see In re Harza, MPEP 2144.04(VI)(B)). Miller teaches a network of remote pharmacists that service pharmacies (see Miller at Para. 0025) and further teaches a particular remote pharmacist is provided with a queue of prescriptions for verification (see Miller at Para. 0027) which includes “high-priority” verifications (see Miller at Fig. 4, Para. 0036). The application of the recited functionality to a second plurality of prescriptions from a second pharmacy and incorporating that into the patient queue of Miller (see Miller at Fig. 4) produces no new and unexpected result which would result in patentable significance over the teaching of Miller; the application verification system to multiple prescriptions from multiple locations does not change how the claim effects the verification of prescriptions. 


Claim(s) 8-11, 17, and 18 is/are rejected under 35 U.S.C. § 103 as being unpatentable over Miller (U.S. Pre-Grant Patent Publication No. 2015/0261934) in view of Suwalski et al. (U.S. Pre-Grant Patent Publication No. 2007/0100662) in view of Padmani et al. (U.S. Pre-Grant Patent Publication No. 2015/0286799).

REGARDING CLAIM 8
Miller/Suwalski teaches the claimed pharmacy remote verification system of Claims 1 and 7. Miller/Suwalski may not explicitly teach
wherein the remote verification server is configured to:
determine a current date/time equals or is about to approach the date/time indicator of an unverified prescription of the set of the prescription fill information; and 
change the urgency of the determined unverified prescription to at least one of the fill next indicator or the urgent importance indicator. 
Padmani at Para. 0086, 0151 teaches that it was known in the art of pharmaceutical dispensing, at the time of filing, to determine if a dose to be verified is approaching the administration time of the dose and to change its status
wherein the remote verification server is configured to:
determine a current date/time equals or is about to approach the date/time indicator of an unverified prescription of the set of the prescription fill information; and [Padmani at Para. 0086, 0151 teaches that a determination is made as to whether a dose order to be verified is approaching administration date/time (the date/time indicator of an unverified prescription), which necessarily involves determining the current date/time.]
change the urgency of the determined unverified prescription to at least one of the fill next indicator or the urgent importance indicator. [Padmani at Para. 0151 teaches that the dose approaching the administration date/time is claimed by another user (interpreted as a change in the urgency) and that the claimed status (a fill next indicator, which is undefined) is changed.]
Therefore, it would have been prima facie obvious to one of ordinary skill in the art of pharmaceutical dispensing, at the time of filing, to modify the remote prescription verification system of Miller having the reason why a filled prescription has been rejected of Suwalski to determine if a dose to be verified is approaching the administration time of the dose and to change its status as taught by Padmani, with the motivation of providing increased efficiency of verification and facilitating improved control over the dose order queue (see Padmani at Para. 0075).

REGARDING CLAIM 9
Miller/Suwalski teaches the claimed pharmacy remote verification system of Claim 1. Miller/Suwalski may not explicitly teach
wherein the local pharmacy processor is configured to:
receive an indication that the remote verification mode is terminated; and 
transmit a termination message that is indicative of the remote verification mode termination to the remote verification server. 
Padmani at Para. 0151 teaches that it was known in the art of pharmaceutical dispensing, at the time of filing, to claim a dose verification from a remote user and to store this data
wherein the local pharmacy processor is configured to:
receive an indication that the remote verification mode is terminated; and [Padmani at 0210 teaches that a pharmacist using the system can be an on-site pharmacist. Padmani at Para. 0151, 0125 teaches that a verifying user (interpreted as the on-site pharmacist) may claim a dose to be verified from a remote user. This is interpreted as an indication that remote verification mode is terminated.]
transmit a termination message that is indicative of the remote verification mode termination to the remote verification server. [Padmani aPara. 0100, 0122, 0132 teaches that the dose order record is stored to a server (interpreted as the web-based platform of Miller) and includes user that have taken an action (i.e., claiming of the dose to be verified). This is interpreted as a termination message.]
Therefore, it would have been prima facie obvious to one of ordinary skill in the art of pharmaceutical dispensing, at the time of filing, to modify the remote prescription verification system of Miller having the reason why a filled prescription has been rejected of Suwalski to claim a dose verification from a remote user and to store this data as taught by Padmani, with the motivation of providing increased efficiency of verification and facilitating improved control over the dose order queue (see Padmani at Para. 0075).
Regarding the “transmit” step, alternately, Padmani at Para. 0153 teaches that an indication that another pharmacist has taken control of a verification is presented to the user that no longer has control (a transmission indicative of a removal of remote verification). It would be obvious to add this indication to the other stored information associated with the dose order based on KSR rationale A.

REGARDING CLAIM 10
Miller/Suwalski/Padmani teaches the claimed pharmacy remote verification system of Claims 1 and 9. Miller/Suwalski/Padmani further teaches
wherein the remote verification server is configured to 
receive the termination message and [Padmani at Para. 0100, 0122, 0132 teaches that the dose order record is stored to a server (interpreted as the web-based platform of Miller) and includes user that have taken an action (i.e., claiming of the dose to be verified). This is interpreted as a termination message.]
remove, from the remote pharmacy database, prescription[] of the set of the prescription fill information that have not been reviewed. [Padmani at Para. 0151, 0152 teaches that the claimed dose to be verified and has not been reviewed is removed from the remote user’s system (interpreted as the web-based platform of Miller).]
Padmani may not explicitly teach that prescriptions (plural) are removed from the remote user; however, the noted features would have been prima facie obvious to one of ordinary skill in the art at the time of the invention in view of the teaching of Padmani based on the duplication of parts rationale (see In re Harza, MPEP 2144.04(VI)(B)). Padmani at Para. 0151, 0152 teaches removal of at least one dose to be verified from the remote user. The application of the recited method to multiple doses to be verified  patients produces no new and unexpected result which would result in patentable significance over the teaching of Padmani; the application of the teaching of Padmini to multiple doses verified does not change how the claim effects the verification of prescriptions.

REGARDING CLAIM 11
Miller/Suwalski teaches the claimed pharmacy remote verification system of Claim 1. Miller/Suwalski further teaches
the remote verification server is communicatively coupled to the remote verifier device via a public network connection. [Miller at Para. 0025 teaches that the remote pharmacist is connected via a web application network (i.e., the internet; a public network connection).]
Miller/Suwalski may not explicitly teach
wherein the local pharmacy processor is communicatively coupled to the remote verification server via at least one of a private network connection or secure Internet connection, and 
Padmani at Para. 0219 teaches that it was known in the art of pharmaceutical dispensing, at the time of filing, to provide a secure connection between local and central servers via a private network
wherein the local pharmacy processor is communicatively coupled to the remote verification server via at least one of a private network connection or secure Internet connection, and [Padmani at Para. 0219 teaches that connection between local and central servers may be via a private network.]
Therefore, it would have been prima facie obvious to one of ordinary skill in the art of pharmaceutical dispensing, at the time of filing, to modify the remote prescription verification system of Miller having the reason why a filled prescription has been rejected of Suwalski to provide a secure connection between local and central servers via a private network as taught by Padmani, with the motivation of preventing interception of sensitive medical information (see Padmani at Para. 0219).

REGARDING CLAIM 17
Miller/Suwalski teaches the claimed pharmacy remote verification apparatus storing non-transitory computer-readable instructions of Claim 13. Miller/Suwalski further teaches
further comprising stored non-transitory computer-readable instructions, which when executed, cause the apparatus to:
[...], transmit dashboard information that is indicative of a number of prescriptions that are included in within the ordered list of prescriptions. [Miller at Fig. 4 teaches that the Pharmacist Dashboard is transmitted to the pharmacist and contains a list of prescriptions to verify.]
Padmani at Para. 0145, 0146, 0155 teaches that it was known in the art of pharmaceutical dispensing, at the time of filing, to authenticate a user via a web-based authentication process
receive a connection request message from the remote verifier device; [Padmani at Para. 0145 teaches the web-based verification tool (the system of Miller) is used to navigate to a web address (a connection request message).]
transmit, to the remote verifier device, authentication prompt information; [Padmani at Para. 0145 teaches that a login screen is presented (interpreted to be transmitted from the system of Miller).]
receive, from the remote verifier device, authentication information; and [Padmani at Para. 0145 teaches that a user name and password are received by the system.]
contingent upon the authentication information matching at least some authentication information stored in a database, [Padmani at Para. 0145, 0146, 0155 teaches that the user is authenticated by the management tool, which is interpreted as matching a user name and password in the management tool (a database).]
Therefore, it would have been prima facie obvious to one of ordinary skill in the art of pharmaceutical dispensing, at the time of filing, to modify the remote prescription verification system of Miller having the reason why a filled prescription has been rejected of Suwalski to authenticate a user via a web-based authentication process as taught by Padmani, with the motivation of preventing interception of sensitive medical information (see Padmani at Para. 0219).

REGARDING CLAIM 18
Miller/Suwalski/Padmani teaches the claimed pharmacy remote verification system of Claims 13 and 17. Miller/Suwalski/Padmani further teaches
wherein the dashboard information includes a total number of connected local pharmacies, an indication of which of the connected local pharmacies have remote verification enabled, and a total number of prescriptions reviewed by a user of the remote verifier device.
However, the limitation claims information/labels that constitute nonfunctional descriptive information that is/are not functionally involved in the recited system. The function described by the system would be performed the same regardless of whether the claimed information/labels was substituted with nothing. Because the Miller teaches a displaying a Pharmacist Dashboard the displays information, substituting the information/labels of the claimed invention for the information/labels of the prior art would be an obvious substitution of one known element for another, producing predictable results. Therefore, would have been prima facie obvious to one of ordinary skill in the art at the time of filing to have substituted the information/labels applied to the stored data of the prior art with any other information/labels because the results would have been predictable. MPEP 2112.01, Section III (see also In re Ngai, Ex Parte Breslow). The Examiner notes that the information displayed (though never collected or accessed) servers no functional purpose in the claim and thus it is obvious in view of any displayed data.

Claim(s) 12 is/are rejected under 35 U.S.C. § 103 as being unpatentable over Miller (U.S. Pre-Grant Patent Publication No. 2015/0261934) in view of Suwalski et al. (U.S. Pre-Grant Patent Publication No. 2007/0100662) in view of Feldman (U.S. Pre-Grant Patent Publication No. 2018/0225422).

REGARDING CLAIM 12
Miller/Suwalski teaches the claimed pharmacy remote verification system of Claim 1. Miller/Suwalski further teaches
wherein the local pharmacy processor is configured to, after receiving the verified message for the respective prescription, cause... [Miller at Para. 0062 teaches that the system provides a notification (i.e., a trigger) that the filled prescription is approved and may be dispensed to the patient.]
Miller/Suwalski may not explicitly teach
cause a medication cabinet to at least one of 
(i) display a visual indication at a compartment of the cabinet that includes a medication container related to the verified prescription, the visual indication being indicative that the medication container can be conveyed to the patient, or 
(ii) unlock the compartment of the cabinet that includes the medical container for the verified prescription.
Feldman at Abstract, Fig. 1, Para. 0027 teaches that it was known in the art of pharmaceutical dispensing, at the time of filing, to utilize a processor to unlock a medication cabinet having a locking door
cause a medication cabinet to at least one of 
(i) display a visual indication at a compartment of the cabinet that includes a medication container related to the verified prescription, the visual indication being indicative that the medication container can be conveyed to the patient, or 
(ii) unlock the compartment of the cabinet that includes the medical container for the verified prescription. [Feldman at Abstract, Fig. 1, Para. 0027 teaches that a processor gives a command (i.e., a trigger, the notification of Miller) to unlock a medication cabinet having a locking door so that a patient may collect their medication. The Examiner notes that the medications are placed into the cabinet by a pharmacist (see at least Para. 0018) and are thus interpreted to been verified.]
Therefore, it would have been prima facie obvious to one of ordinary skill in the art of pharmaceutical dispensing, at the time of filing, to modify the remote prescription verification system of Miller having the reason why a filled prescription has been rejected of Suwalski to utilize a processor to unlock a medication cabinet having a locking door as taught by Feldman, with the motivation of controlling access to potentially harmful medications (see Feldman at Para. 0017).

Conclusion
Prior art made of record though not relied upon in the present basis of rejection are noted in the attached PTO 892 and include:
Wiener et al. (U.S. Pre-Grant Patent Publication No. 2009/0030722) which discloses a system for remote pharmacist verification of prescriptions based on a queue of prescriptions.
Haitin et al. (U.S. Pre-Grant Patent Publication No. 2003/0120384) which discloses a scheduler that coordinates patient access to a medicine cabinet having a patient’s medicine stored therein.
Qin et al. (U.S. Pre-Grant Patent Publication No. 2019/0287666) which discloses an automatic prescription dispensing system where a pharmacist validates prescriptions filled by the system.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON S TIEDEMAN whose telephone number is (571)272-4594. The examiner can normally be reached 7:00am-4:00pm, off alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Morgan can be reached on 571-272-6773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON S TIEDEMAN/Primary Examiner, Art Unit 3626